            Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
RODNEY BONAPARTE                        :
109 E. Durham Street                    :
Philadelphia, PA 19119                  :
                                        :    CIVIL ACTION
               Plaintiff,               :
       v.                               :    No. _______________
                                        :
1 HEART HOME HEALTH CARE, LLC :
6611 Frankford Avenue                   :
Philadelphia, PA 19135                  :    JURY TRIAL DEMANDED
       and                              :
ADILA SLAUGHTER                         :
6611 Frankford Avenue                   :
Philadelphia, PA 19135                  :
                                        :
               Defendants.              :
____________________________________:

                                CIVIL ACTION COMPLAINT

       Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                      I. INTRODUCTION

       1.       This action has been initiated by Rodney Bonaparte (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) for violations of the Fair Labor Standards Act ("FLSA" -

29 U.S.C. §§ 201, et. seq.) and the Pennsylvania Minimum Wage Act (“PMWA” – 43 P. S. §§

333.101 et. seq.). Defendants intentionally fail to pay employees proper wages or overtime

compensation, and Plaintiff seeks all available remedies for such pervasive and knowing

violations of law(s).

                              II. JURISDICTION AND VENUE

       2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because they arise under a federal law - the FLSA. There is supplemental and/or ancillary
             Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 2 of 12




jurisdiction over Plaintiff’s state-law claims asserted herein as they arise out of the same

common nucleus of operative facts as his federal claims.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this State and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

                                            III. PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       1 Heart Home Health Care, LLC (hereinafter “Defendant HHHC”) is a home-

health care agency purportedly employing in excess of 50 employees.

        8.       Adila Slaughter (hereinafter “Defendant Slaughter”) is publicly registered as the

highest person in charge of Defendant HHHC (as the “Administrator”), and she is the owner of

Defendant HHHC.




                                                    2
             Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 3 of 12




        9.       At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.1

                                    IV. FACTUAL BACKGROUND

        10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.      Plaintiff was hired by Defendant as a home health aide in or about October of

2019; and in total, Plaintiff was employed with Defendants for approximately 15-16 months

(until January of 2021).

        12.      Defendant Slaughter oversees all aspects of Defendant HHHC, as the highest-

level manager and owner. She runs the business in a manner that knowingly violates state and

federal wage laws, and she does so knowingly and intentionally. Although Defendants appear to

across-the-board pay unlawfully all similarly situated employees, Plaintiff pursues this case

individually and not as a class or collective action.2

        13.      Before addressing the specific wage and overtime violations at issue in this

lawsuit, it important to illustrate the extent of “willfulness” of Defendants’ knowing legal

violations. Just by way of examples:

                 (1) Plaintiff has been offered to pe paid in cash in lieu of check(s) / deposits
                     subject to withholding(s), which he rejected;

                 (2) When Plaintiff inquired about participation in a health plan, he was informed
                     by Defendants they could give him a minimal payroll check and pay him in

1
  See e.g. Haybarger v. Lawrence Cty. Adult Prob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012)(managers, owners or
and corporate officers exercising control over wages or employee compensation are appropriate defendants under
the FLSA and may be individually liable for such violations). The regulations under state law are the same.
2
  Such pervasive violations of law though may be used as evidence in the instant case to demonstrate willfulness and
the absence of good-faith.



                                                         3
         Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 4 of 12




                   mostly cash so he could file for Obamacare and qualify based upon
                   concealment of his true pay. Plaintiff rejected Defendants’ offer and invitation
                   to commit fraud on the government and instead was unable to obtain
                   healthcare from Defendants; and

               (3) Defendants engage in efforts attempting to force through coercion people
                   whom they provide care for to engage their services for longer periods of time
                   (like 24-hour-care) despite a lack of legitimate need and over the objection of
                   the client(s).

        14.    Plaintiff’s observations of Defendants’ practices and business were very

concerning to him, so much so that he was prompted to complain internally and externally about

such actions by Defendants (and to protect those for whom care was being provided). When

Plaintiff attempted to raise concerns of payroll, fraud, and other issues internally, he was

threatened by Defendants’ management team that he will never work in healthcare again, that he

would be terminated, and that his name would be permanently harmed.

        15.    Plaintiff could not work in such an environment, and he resigned from Defendants

in 2021 (in conjunction with making external complaints of Defendants’ abuses). The foregoing

environment is outlined supra to demonstrate that Defendants are unable to claim they

accidentally violated wage laws, unwittingly made mistakes, and acted in any manner other than

to willfully violate state and federal wage laws.

        16.    Upon hire and throughout his tenure, Plaintiff was paid at a rate of $13.50 per

hour.

        17.    In close proximity to Plaintiff’s original hire, he was issued a payroll form and

noticed that he was only paid what is commonly referred to as “straight time.” In other words,

Plaintiff was only paid a straight $13.50 per hour regardless of having often worked well over 40

hours per week. Plaintiff was not paid at a time and one half (overtime) rate for hours worked

over 40 hours per week.




                                                    4
          Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 5 of 12




        18.     Plaintiff raised the non-payment of overtime concerns with Defendants’

management, and they claimed it would be corrected going forward. However, Defendants

operate a very exploitive business in many respects. As a result, Defendants answer to Plaintiff’s

overtime concerns at the commencement of his employment was to avoid ever giving him

anymore paystubs.

        19.     From hire through the end of his employment (excepted as outlined below),

Plaintiff was refused any paystubs (or similar documentation) showing any payroll, hours,

compensation, deductions, or other calculations. Instead, Defendants’ management took a

physical check to the bank and deposited it at Defendants’ convenience while Plaintiff awaited

available funds to appear in his own account during various days or time of day.

        20.     Plaintiff requested examples of paystubs or how his compensation was being

calculated for over a year, even demanding such information so he could verify his income for

outside income verification to third parties (such as to his own bank for credit). No such

information was given to Plaintiff, nor his bank (despite continual requests).

        21.     Plaintiff was scheduled to be paid weekly, although the time / day of actual

deposit fluctuated (as explained supra).

        22.     Plaintiff worked 16 hours per day, 7 days per week. And this was without breaks

and is upon information and belief what Defendants invoiced and/or billed for the care of

Plaintiff’s in-home client / patient.

        23.     Plaintiff was, for the most part, always receiving $1,169.72 (or that approximate

amount) deposited into his bank account (which he understood was the net of his gross pay, less

various withholdings). And Plaintiff was repeatedly assured when questioning his overall




                                                 5
           Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 6 of 12




compensation being low told not to worry, he was being properly paid for all 112 hours but that

he just had a lot of taxes due to earning so much money.

         24.      Prior to leaving Defendants’ employ, Plaintiff demanded paystubs showing how

he was being paid. Plaintiff expressed that he would report Defendants to an agency if wasn’t

shown proof his compensation promptly.

         25.      Out of desperation, Defendants reluctantly provided Plaintiff with a single-page

printout of his payroll from October – December, 2020. But Defendants were so sloppy about

falsifying payroll that they: (1) provided Plaintiff with his payroll showing the wrong name on it

(“Rosa, Alexander”); (2) had his “$13.50” per hour rate specified; (3) listed him as being paid for

“112” hours per week; (4) showed continual gross pay each week of $1,593.00 per week (netting

$1,169.72); and (5) totaled the compensation incorrectly for overall earnings (from an arithmetic

standpoint).

         26.      Had Plaintiff been paid correctly for working 112 hours per week, he would have

received $540.00 ($13.50 per hour x 40 hours), plus $1,458.00 (20.25 [his overtime rate] x 72

hours), totaling $1,998.00. Plaintiff instead was in fact paid straight time per hour at most. And

it remains unclear whether Plaintiff even had his alleged taxes skimmed or properly remitted /

calculated, as Defendants have denied him tax information or a W2 (and have wrongly

calculated his compensation overall on the short-manipulated form he was even provided).3

         27.      By way of quantification, Defendants failed to pay Plaintiff at least $405.00 per

week in which he worked for Defendants. This totals approximately $30,000.00 in unpaid

overtime alone over the span of Plaintiff’s near 16-month tenure.



3
  If or when discovery reveals further theft by Defendants, Plaintiff reserves the right amend the instant Complaint to
include additional wage violations as to alleged withholdings from his payroll.



                                                          6
              Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 7 of 12




            28.      Defendants failed to maintain proper payroll records, knowingly manipulated

such data, and did not actually track Plaintiff’s work hours via timekeeping. This is well known

to violate local, state and federal recordkeeping requirements.4

            29.      Plaintiff is automatically entitled to liquidated (double) damages for Defendants’

actions as outlined in this Complaint, entitling him to a total of approximately $60,000.00 in

unpaid overtime alone.5 Such damages are in addition to mandatory legal fees and other

applicable damages under state and federal law(s). See 29 U.S.C. § 216(b)(a prevailing plaintiff

“shall” be entitled to attorney’s fees).

                                                    Count I
                            Violations of the Fair Labor Standards Act ("FLSA")
                                   (Failure to Pay Overtime Compensation)
                                           - Against All Defendants -

            30.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

4
  The failure of an employer to abide by mandatory record-keeping of hours worked by an employee violates 29
U.S.C. § 211(c). As a result, an employer’s estimates of hours typically worked may be accepted as an employee
should not be prejudiced by an employer’s failure to follow legal obligations (in the event there is any dispute). See
e.g. Zeng Liu v. Jen Chu Fashion Corp., 2004 WL 33412, at *8 (S.D.N.Y. 2004).
5
     See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining
    "under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for
    the awarding of such damages. Rather, they are considered the norm and have even been referred to by this court as
    mandatory."); Gayle v. Harry's Nurses Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of
    liquidated damages explaining there is an automatic "presumption" of liquidated damages and "double damages are the
    norm, single damages the exception," as the burden to avoid liquidated damages is a "difficult burden."); Haro v. City of
    Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated damages explaining they are the "norm" and
    "mandatory" unless the employer can establish the very "difficult burden" of subjective and objective attempts at FLSA
    compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(Affirming award of liquidated damages
    explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
    show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in
    non-payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir.
    2007)(Affirming award of liquidated damages explaining that they will always be considered the "norm" in FLSA cases);
    Lockwood v. Prince George's County, 2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(Affirming award of liquidated
    damages explaining they are the "norm" and that an employer may not take an ostrich-like approach and refuse to research
    its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphoff v. Elegant Bath,
    Ltd., 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid
    overtime is the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d 921 (5th Cir. 1999)(Affirming award of
    liquidated damages, as there is a presumption of entitlement to liquidated damages which are the norm).



                                                               7
             Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 8 of 12




        31.      Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute violations of the Fair Labor Standards Act (“FLSA”).

                                            Count II
                 Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
                            (Failure to Pay Overtime Compensation)
                                    - Against All Defendants -

        32.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        33.      Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute violations of the PMWA.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.       Defendants are to promulgate and adhere to a policy prohibiting overtime and

wage violations;

        B.       Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ wrongful actions, including but not limited to all owed wages and overtime;

        C.       Plaintiff is to be awarded actual damages to which he is equitably or legally

entitled beyond those already specified herein;

        D.       Plaintiff is to be awarded liquidated damages as permitted by applicable laws;

        E.       Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees if permitted by applicable law; and

        F.       Plaintiff is permitted to have a trial by jury.




                                                    8
        Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 9 of 12




                                          Respectfully submitted,

                                          KARPF, KARPF & CERUTTI, P.C.

                                                 ______
                                          Ari R. Karpf, Esquire
                                          3331 Street Road
                                          Building 2, Suite 128
                                          Bensalem, PA 19020
Dated: March 8, 2021




                                      9
  Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 10 of 12




           oçÇåÉó=_çå~é~êíÉ


  N=eÉ~êí=eçãÉ=eÉ~äíÜ=`~êÉI=ii`I=Éí=~äK




PLULOMON
                            Case 2:21-cv-01101-BMS
                                               UNITEDDocument   1 Filed
                                                      STATES DISTRICT    03/08/21 Page 11 of 12
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NMV=bK=aìêÜ~ã=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNNV
Address of Plaintiff: ______________________________________________________________________________________________
                       SSNN=cê~åâÑçêÇ=^îÉåìÉI=mÜáä~ÇÉäéÜá~I=m^=NVNPR
Address of Defendant: ____________________________________________________________________________________________
                                            aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

          PLULOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
u      6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


          PLULOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-01101-BMS Document 1 Filed 03/08/21 Page 12 of 12
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
_lk^m^oqbI=olakbv                                                                                            N=eb^oq=eljb=eb^iqe=`^obI=ii`I=bq=^iK

    (b) County of Residence of First Listed Plaintiff                  mÜáä~ÇÉäéÜá~                           County of Residence of First Listed Defendant                 mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards
                                                                                                    u                                       ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=cip^=~åÇ=íÜÉ=m^=jáåáãìã=t~ÖÉ=^ÅíK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
         PLULOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
